Citation Nr: 0910921	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  00-22 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to March 
1969 and from August 1986 to July 1994.  The record also 
indicates periods of active reserve service and other periods 
of unverified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO, in pertinent part, 
found that new and material evidence had not been received to 
reopen a claim for service connection for a back condition.  
The Board notes that the case is currently under the 
jurisdiction of the Detroit, Michigan RO.  

The Veteran participated in a hearing with the undersigned 
Veterans Law Judge in February 2009.  A transcript of that 
proceeding has been associated with the Veteran's claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Board observes that the Veteran's claim was previously 
before the Board in May 2003 at which time the Board found 
that new and material evidence had been received and reopened 
the claim.  The issue was remanded for further development.  
The claim was again remanded in December 2003 for additional 
development, to include providing the Veteran a VA 
examination.  The February 2009 hearing transcript reveals 
that the Veteran's representative contended that the December 
2003 remand directives were not complied with and requested a 
remand in order to provide the Veteran a VA examination.  He 
indicated that the Veteran had the right as a matter of law 
to full compliance with the Board's December 2003 remand 
instructions.  This is pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998), wherein the United States Court of Appeals 
for Veterans Claims (Court) held that a remand by the Board 
confers, as a matter of law, the right to compliance with the 
remand instructions.

In response to the December 2003 remand instructions, the 
RO/AMC scheduled the Veteran for VA examinations in September 
2006 and September 2007.  The record reveals that the Veteran 
failed to report for the examinations.  However, the Board 
observes that notice of the scheduled examinations was 
apparently not sent to the Veteran's correct address.  
Indeed, the letters sent to the Veteran in June 2004, October 
2006, December 2006, and March 2007 were returned to the 
RO/AMC as undeliverable.  Furthermore, it is unclear as to 
whether the Veteran ever received notification of the 
scheduled VA examinations.  In addition to the undeliverable 
letters, an August 2004 letter shows that the Veteran was 
also overseas.  In an October 2007 letter, the Veteran 
explained that he missed his scheduled examinations because 
the VCAA letters were sent to incorrect addresses.  He 
explained that his current address was in Rapid City, South 
Dakota.  In the February 2009 hearing transcript, the Veteran 
testified that he lived in an RV and did not have a specific 
place of residence; however, he requested that his VA 
examination be scheduled at the San Diego VA Medical Center 
because he spent most of his time in that area.  Under the 
circumstances, especially because the Veteran contacted and 
informed VA of his current address in October 2007, the 
Veteran's explanation for his nonappearance for his 
examinations provides good cause under 38 C.F.R. § 3.655(a).  
Thus, the Board finds that one more attempt to examine the 
Veteran should be undertaken and that the examination should 
be rescheduled.  

Additionally, the Board notes that the December 2003 remand 
instructions directed the RO/AMC to request that the Veteran 
provide the names and addresses for any medical facilities 
that treated him for back problems since service and to 
advise the Veteran to submit any copies of line of duty 
investigative reports or other records pertinent to injury to 
or treatment of the back during service.  As the Veteran's 
case is already being remanded, the Board finds that the 
Veteran should also be sent notice with respect to the 
aforementioned instructions.  

The most recent supplemental statement of the case was issued 
in July 2008.  Since that time, the Veteran has submitted 
additional documentary evidence without a written waiver of 
RO consideration.  As such, the RO should review the newly 
submitted evidence when readjudicating the Veteran's claim.  

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the 
names and addresses for any medical 
facilities that have treated him for back 
problems since service.  After obtaining 
the necessary releases, request the 
records.  These records, to the extent 
available, should be associated with the 
Veteran's claims folder.  If any 
identified records cannot be obtained, 
this should be documented in the claims 
folder. 

2.  Advise the Veteran that if he has in 
his possession any copies of line of duty 
investigative reports or other records 
pertinent to injury to or treatment of the 
back during service (or original 
documents), he should submit them for 
consideration in his appeal.  

3.  After obtaining any additional records 
to the extent possible, schedule the 
Veteran for a VA examination at the VA 
Medical Center in San Diego, California to 
determine the nature and etiology of any 
back disability present.  A copy of the 
letter sent to his most recent address of 
record (in Rapid City, South Dakota) 
informing him of the date, time, and place 
of the examination must also be associated 
with the claims folder.  The claims folder 
must be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination.  If a 
back disability is found to be present, 
the examiner should be asked to provide an 
opinion as to whether it is at least 
likely as not (50 percent or greater 
likelihood) that the back disability is 
related to active military service.  The 
examiner should provide a rationale for 
any opinion reached.   

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal is denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate review, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

